Citation Nr: 1232773	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-37 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for claimed peripheral neuropathy of the lower extremities, to include as due to herbicide (Agent Orange) exposure.  

2.  Entitlement to service connection for claimed Type II diabetes mellitus, to include as due to herbicide (Agent Orange) exposure.  

3.  Entitlement to service connection for hypertension, to include as due to herbicide (Agent Orange) exposure.  

4.  Entitlement to service connection for an innocently acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for a kidney disorder, to include as due to herbicide (Agent Orange) exposure.  

6.  Entitlement to service connection for prostate cancer, to include as due to herbicide (Agent Orange) exposure.  

7.  Entitlement to service connection for a vision disorder, to include as due to herbicide (Agent Orange) exposure.  

8.  Entitlement to service connection for bilateral hearing loss, to include as due to herbicide (Agent Orange) exposure.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO.  

In June 2009, the RO issued a determination that the Veteran was incompetent for the purpose of handling his funds and his wife was appointed as payee for disbursement of compensation benefits.  

The Veteran requested a hearing in his VA Form 9, Appeal to Board of Veterans' Appeals, received in September 2009.  In April 2011, he withdrew that request.  38 C.F.R. § 20.702(e).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

The issue of service connection for a cerebrovascular accident (CVA or stroke) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter the AOJ for appropriate action.  

The issues of service connection for hypertension, a kidney disorder, prostate cancer, a vision disorder, and bilateral hearing loss, to include as due to herbicide (Agent Orange) exposure, and for the issue of service connection for an innocently acquired psychiatric disorder to include PTSD, are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have had service in the Republic of Vietnam.  

2.  The Veteran is not shown to have peripheral neuropathy of the lower extremities. 

3.  The Veteran is not shown to have Type II diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The claim of service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure must be denied under the law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  

2.  The claim of service connection for Type II diabetes mellitus, to include as due to herbicide exposure must be denied under the law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); the regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App.").  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

VA has satisfied its duty to notify by issuing pre- and post-adjudication notice letters in February 2007, April 2007, September 2007 and November 2007.  The letters advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence.  These letters provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  

The duty to assist provisions of VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment and a VA examination report.  

As will be noted, there is information in the claims file indicating the Veteran has been in receipt of Social Security Administration (SSA) disability benefits for a number of years.  These SSA records have not yet been associated with the claims file.  

However, there being no indication or contention that the Veteran's SSA application or records would be relevant to his claims of service connection for peripheral neuropathy of the lower extremities or Type II diabetes mellitus, VA's duty to assist does not include obtaining his records pertaining to adjudication of claims for SSA disability benefits.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010) (holding that Court of Appeals for Veterans Claims correctly determined that Veteran's medical records used to determine his eligibility for SSA benefits were not relevant to VA determination, and that VA was thus not required to assist veteran in obtaining records from SSA). 

As discussed, the evidence of record is negative for competent evidence showing a diagnosis of peripheral neuropathy or Type II diabetes mellitus.  As such, the current evidence of record is sufficient to decide these matters on appeal.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  


Merits of the Claims

In these claims, filed in October 2006, the Veteran requested service connection for peripheral neuropathy of the lower extremities and Type II diabetes mellitus.  

In a statement, received in November 2007, and a VA Form 9, Appeal to Board of Veterans' Appeals, received in September 2009, the Veteran's spouse, acting on his behalf, asserted that when he was in service from 1963 to 1966 he was exposed to herbicides while he was stationed in the Republic of Vietnam.  

However, there is no competent evidence to establish that the Veteran has a diagnosis of peripheral neuropathy of the lower extremities or Type II diabetes mellitus 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  

Certain diseases listed at 38 C.F.R. § 3.309(e) are presumed to be due to exposure to herbicide agents if manifesting to a degree of 10 percent or more at any time after service.  Acute and subacute peripheral neuropathy and Type II diabetes mellitus are listed at 38 C.F.R. § 3.309(e).  

Significantly, the service personnel records show that the Veteran had a Military Occupational Specialty (MOS) as a Missile Crewman including duties as Launcher Crewman and Security Guard.  These records also clearly serve to establish that he served overseas in Greece from December 1964 to May 1966; however, they do not document that he had any service in the Republic of Vietnam.  Therefore, the Veteran may not avail himself of the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309.   

Moreover, on review, the service treatment records do not note any complaints or findings referable to Type II diabetes mellitus or any peripheral neuropathy.  

In addition, the VA and private treatment records, dated from 2002 to 2006, do not contain any diagnosis of Type II diabetes mellitus or peripheral neuropathy.  

To the extent that the Veteran may have asserted that he had peripheral neuropathy of the lower extremities and Type II diabetes mellitus, he fails to meet the first element necessary under Hickson, element (1).  Hickson v. West, 12 Vet.App. 247, 253 (1999).  

As noted, the Board must assess the competency and credibility of lay statements regarding in-service or continuous postservice symptomatology.  As to this, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  

However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Notably, in this case, beyond the Veteran's and his spouse's general statements claiming service connection for peripheral neuropathy of the lower extremities and Type II diabetes mellitus, these assertions are not supported by medical evidence.  

The Veteran's verbal and mental competency had been called into question prior to filing his claims for service connection.  In this regard, the Board notes that a VA Form 21-686c, Declaration of Marital Status, received in March 2006, indicates the Veteran married his current spouse in September 2000.  

The private treatment records, dated in 2005, show that the Veteran was physically incapacitated after being diagnosed with acute right CVA with left hemiplegia and right hemiparesis in October 2005.  His mental status at that time was described as disoriented, forgetful and confused, and he was observed to be nonverbal.  

A VA patient notification letter, dated in March 2007, noted that the Veteran was unable to speak due to his CVA and requested that all communication should be with his spouse.  

The Veteran's spouse submitted a statement in April 2007, indicating that, due to two strokes in 2005, following open heart surgery, she was acting on his behalf because he was not able to speak or carry on a long conversation with anyone, and could only answer yes or no questions.  

An October 2008 letter from a VA nurse practitioner reported the opinion that the Veteran's stroke caused profound physical and mental effects, including causing him to be mostly nonverbal and to be wheelchair bound, and showed that the Veteran's spouse handled his personal and financial affairs.  

A VA mental disorder examination report, dated in March 2009, showed observations that the Veteran could not verbalize his family structure and environment.  

The examiner noted that the Veteran was unable to provide any information about himself.  The examiner noted a history of CVA's, first occurring in 1996, resulting in left hemiparesis, but not affecting his ability to communicate, and two more occurring in 2005, involving his speech.  He was diagnosed with dementia secondary to CVA.  

Accordingly, in the present case, an examination is not indicated in this case since the medical evidence does not show a current disability manifested by peripheral neuropathy of the lower extremities or Type II diabetes mellitus that could be causally linked to any documented event or incident of the Veteran's service.  


ORDER

The claim of service connection for peripheral neuropathy of the lower extremities is denied by law.  

The claim of service connection for Type II diabetes mellitus is denied by law.  


REMAND

A VA SSA Inquiry reflects that the Veteran has been in receipt of SSA disability benefits since September 1994; however, no attempt has been made to obtain these records and associated them with the claims file.  

When the VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  Hence, VA should make an effort to obtain these records.  

Further, any records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The VA treatment records contained in the claims file from the VA Medical Center (VAMC) are dated earlier than 2007.  He appears to continue to receive ongoing treatment from this facility.  

Hence, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  As noted, the electronic Virtual VA records file was reviewed and did not reveal any VA treatment records pertinent to this appeal.  

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Accordingly, the remaining matters are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding VA or non-VA records referable to treatment for the claimed acquired psychiatric disorder, vision disorder, and bilateral hearing loss, to specifically include those from the VAMC, dated since 2007.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO must take all indicated action to contact SSA and request that copies of any medical documents pertaining to his application and award of benefits by the agency be provided for review.  The efforts to obtain these should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


